Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US20190124988) in view of Sun (WO2019178834), machine translation relied upon.
Regarding claim 1, Hu discloses a heating chamber 102 having a metal wall and magnetic induction coil 106 surrounding the heating chamber 102 (Fig. 4, [0026]). 
The induction coil 106 is positioned around the periphery of the heating element 104 and configured to generate an alternating magnetic field to generate eddy currents and heat inside the heating element 104 in the magnetic field ([0022]).
Hu does not teach pushing assembly comprising a push rod disposed below the metal cup wherein the push rod is movable to push the metal cup out of the roaster.
Sun is directed to a smoking device having an extractor for removing a smoking article from the device (p. 1, lines 21-27).  Sun teaches a push rod 302a disposed below a metal cup 20 and is movable to push the metal cup out of the tobacco roaster (p. 9, lines 7-10 and Figs. 7-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hu to include a pushing assembly comprising a push rod disposed below a cup for pushing the cup out of the assembly to allow for emptying the contents of the cup and cleaning the cup (p. 1, lines 21-27).
With respect to claim 2, Sun teaches the pushing assembly further teaches a fixed rod 303 wherein the push rod 302 is disposed around the fixed rod 303 and is movable up and down with respect to the fixed rod (p. 9, lines 7-10 and Figs. 7-8).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sun as applied to claim 2 above and further in view of Wang (CN109497621), machine translation relied upon.
Modified Hu teaches a high frequency heating module and pushing assembly according to claim 2.  Modified Hu does not teach wherein the pushing assembly further comprises a press button; the push rod comprises a lateral beam; one end of the lateral beam extends out of the tobacco roaster; the press button is disposed on the one end of the lateral beam; the press button controls the push rod to move up and down.
Wang teaches a push button 14 disposed on an end of a lateral beam (p.3, lines 49-52 and Fig. 6) and the push button controls movement of a push rod (cup base 22) to move up and down (p.3, lines 49-55). It would have been obvious to one of ordinary skill in the art at the time of the invention to include a press button in modified Hu in order to provide a device that is simple to operate (p. 2, line 54).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sun, as applied to claims 1 and 2 above, and further in view of Chen (WO2017144028), machine translation relied upon.
Regarding claims 4 and 5, modified Hu teaches a high frequency heating module and pushing assembly.  
Modified Hu does not teach wherein the high frequency heating module further comprises a glass cup disposed in the metal cup for accommodating a tobacco material.
Chen teaches an insulating glass container 20 for containing tobacco (Fig. 2 and p. 3, lines 13-22). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an insulating glass cup in the metal cup of modified Hu in order to insulate the tobacco from the metal container.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sun and Wang, as applied to claim 3 above, and further in view of Chen.
Regarding claim 6, modified Hu teaches a high frequency heating module and pushing assembly.  
Modified Hu does not teach wherein the high frequency heating module further comprises a glass cup disposed in the metal cup for accommodating a tobacco material.
Chen teaches an insulating glass container 20 for containing tobacco (Fig. 2 and p. 3, lines 13-22). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an insulating glass cup in the metal cup of modified Hu in order to insulate the tobacco from the metal container.  

 Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sun and Chen, as applied to claim 4 and 5 above, and further in view of  Lu (WO2018107497), machine translation relied upon.
Regarding claims 7 and 8, modified Hu teaches a high frequency heating module and pushing assembly.  
Modified Hu does not teach wherein the high frequency heating module further comprises a glass cover disposed on an opening of the metal cup; and the glass cover comprises a top surface comprising a plurality of through holes for air circulation.
Lu teaches a cover is disposed over an opening in a heating cup 130 and the cover includes a plurality of first air inlet holes 141 (p.4, lines 36-39). It would have been obvious to one of ordinary skill in the art at the time of the invention provide a cover including a plurality of holes in modified Hu in order to provide even heating for the tobacco within the cup (p. 1, lines 29-31).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sun, Wang, and Chen, as applied to claim 6 above, and further in view of Lu.
Regarding claim 9, modified Hu teaches a high frequency heating module and pushing assembly.  
Modified Hu does not teach wherein the high frequency heating module further comprises a glass cover disposed on an opening of the metal cup; and the glass cover comprises a top surface comprising a plurality of through holes for air circulation.
Lu teaches a cover is disposed over an opening in a heating cup 130 and the cover includes a plurality of first air inlet holes 141 (p.4, lines 36-39). It would have been obvious to one of ordinary skill in the art at the time of the invention provide a cover including a plurality of holes in modified Hu in order to provide even heating for the tobacco within the cup (p. 1, lines 29-31).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sun, as applied to claim 1 and 2, and further in view of Yan (CN110169596), machine translation relied upon.
With respect to claims 10 and 11, modified Hu teaches a high frequency heating module and pushing assembly.  Hu discloses an upper gasket as shown in Fig. 1 (not labeled). Hu does not teach a lower gasket or a sleeve disposed on the magnetic induction coil.  It would have been obvious to one of ordinary skill in the art to include a lower thermal insulation gasket to provide thermal insulation on a lower end of the induction coil.
Yan teaches a heating assembly for tobacco including an insulating sleeve 1041 in an induction coil 1032 (Figs. 1-2).  It would be obvious to include the sleeve and gaskets as claimed in the tobacco roaster of modified Hu in order to prevent deformation of the magnetic induction coil and to provide insulation to the heating cup (p.2, lines 37-39, sleeve provides insulation).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Sun and Wang, as applied to claim 3 above, and further in view of Yan.
With respect to claim 12, modified Hu teaches a high frequency heating module and pushing assembly.  Hu discloses an upper gasket as shown in Fig. 1 (not labeled). Hu does not teach a lower gasket or a sleeve disposed on the magnetic induction coil.  It would have been obvious to one of ordinary skill in the art to include a lower thermal insulation gasket to provide thermal insulation on a lower end of the induction coil.
Yan teaches a heating assembly for tobacco including an insulating sleeve 1041 in an induction coil 1032 (Figs. 1-2).  It would be obvious to include the sleeve and gaskets as claimed in the tobacco roaster of modified Hu in order to prevent deformation of the magnetic induction coil and to provide insulation to the heating cup (p.2, lines 37-39, sleeve provides insulation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA MARY TAPSCOTT/               Examiner, Art Unit 1747                                                                                                                                                                                         

/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747